Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 April 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington April 10th 1804

I send you the enclosed which I recieved two days since and should not have delayed so long had I not been in hourly expectation of hearing from you.
The children are both pretty well. John is about more teeth and suffers a little with his gums but is as fat as ever, my own health is so indifferent I shall certainly wean him next month. I have not yet heard of an opportunity to send the Trunks but will do it as soon as possible.
The family are all well and unite with me in best respects to your friends at Quincy. I forgot to give Patty a half Pistoreen which she paid for some soap. I will to tell Mrs. Whitcomb to give it her—
Adieu my best friend. Remember me with kindness and affection and write as often as you can to your sincerely affectionate wife
L. C. Adams
P.S. I will thank you for some money when convenient

